Powell, J.
The record does not show the pleadings in... the justice’s court; the case is here on exceptions to the overruling of a certiorari. The plaintiff’s proof, so far as is material, is as follows: “I run a meat market on Marietta street, and have been using ice furnished by the Atlanta Coal & Ice Company, and, on or about June 15, 1907, I had an assortment of meats in my ice box, to supply my trade, and the Atlanta lee & Coal Company, through its agent, a negro man, on said date brought my ice as usual on said date on the wagon of the Atlanta Ice & Coal Company, and, in putting it into the ice box, he let a large piece of ice fall against a glass which is in said box, and broke it into small pieces, which fell on the meats which I had in said ice box and rendered *454it absolutely unsalable and dangerous to eat. The meat damaged! in said ice box was worth at the time $30.75, and the negligence-of the agent of the Atlanta Ice & Coal Company caused the loss of same.” The defendant introduced no testimony. The jury returned a verdict in favor of the plaintiff, for $30.35. The defendant presents the point that it is not shown that the negro driver who broke the glass and injured the meat was acting within the scope of his authority at the time the damage was done; and that no negligence on his part is established. We are of the opinion that the testimony, and the inferences capable of legitimate deduction therefrom, are sufficient to justify the verdict.

Judgment affirmed..